                                                                      JS-6


                      UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                           SOUTHERN DIVISION



MICHELE M.,                               Case No. SA CV 18-01248-DFM

         Plaintiff,                       JUDGMENT

            v.

ANDREW M. SAUL, Commissioner
of Social Security,

         Defendant.



      In accordance with the Memorandum Opinion and Order filed herewith,
      IT IS HEREBY ADJUDGED that the decision of the Commissioner of
Social Security is reversed and this matter is remanded for further
administrative proceedings pursuant to sentence four of 42 U.S.C. § 405(g).



Date: November 21, 2019                     ___________________________
                                            DOUGLAS F. McCORMICK
                                            United States Magistrate Judge
